200 S.E.2d 663 (1973)
284 N.C. 424
STATE of North Carolina ex rel. COMMISSIONER OF INSURANCE
v.
N.C. AUTOMOBILE RATE ADMINISTRATIVE OFFICE et al.
Supreme Court of North Carolina.
December 4, 1973.
Robert Morgan, Atty. Gen., Charles A. Lloyd, Asst. Atty. Gen., for the State.
Isham B. Hudson, Jr., Staff Atty., for Department of Insurance.
Allen, Steed & Pullen, Broughton, Broughton, McConnell & Boxley, Sanford, Cannon, Adams & McCullough, Young, Moore & Henderson, for defendants.
Petition for writ of certiorari by plaintiff to review the decision of the North Carolina Court of Appeals, 19 N.C.App. 548, 199 S.E.2d 479. Denied.